Citation Nr: 1511820	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from August 1979, to February 1985, from April 1987, to February 1988, and from September 1993, to July 1999.  The Veteran performed no active duty except  for training purposes.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

As service connection is in effect for several disabilities, the claimant satisfies the regulatory definition of the term "Veteran."  See 38 USCA § 101(West 2014), 38 CF R §§ 3.1, 3.6 (2014).

The Veteran testified before a Veterans Law Judge (VLJ) in May 2008; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By a May 2011 letter, the Veteran was given the opportunity to request another Board hearing.  In the May 2011 letter, the Veteran was also advised that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  To date, a response has not been received requesting a new hearing.  Thus, the Board assumes that the Veteran does not desire an additional hearing.

When this case was most recently before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran seeks service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The recent VA examinations found that the Veterans symptoms were due to other psychiatric diagnoses other than PTSD.  Therefore, the issue was recharacterized above as service connection for acquired psychiatric disabilities, to include PTSD.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Degenerative arthritis of the spine was not manifest during a period of ACDUTRA or INACDUTRA; degenerative arthritis of the spine of the spine was not manifest within one year of separation from active service; degenerative arthritis of the spine disability is unrelated to service.

2.  Psychiatric disorders were not manifested during a period of ACDUTRA or INACDUTRA; psychiatric disorders are unrelated to service.


CONCLUSIONS OF LAW

1. Degenerative arthritis of the spine was not incurred in or aggravated by service, and degenerative arthritis of the spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Psychiatric disorders were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In correspondence dated in April 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the April 2006 notice informed the Veteran of information and evidence necessary to substantiate the claim for entitlement to service connection for PTSD and a low back disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  Although there are some missing treatment records, the RO and the AMC have requested treatment records from the NPRC and relevant National Guard sources.  The AMC also attempted to find records from hospitalization in Fort Drum, but the Fort Drum Freedom of Information Office provided a negative response for these records.  The AMC drafted a memorandum of unavailability in March 2013.  The Veteran has reported inconsistent statements about when the possible back injury had occurred.  The AMC weighed the evidence and found that it was more likely that the incident happened in 1979 and records for that date were requested.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  For instance, the January 2014 VA examiner opined that it was less than likely than not that the Veteran's back condition was related to military service because there was no documentation of the Veteran's service treatment records that he injured his lower back in 1979.  The examiner appears to suggest that if the back injury had been severe enough to cause the Veteran's current diagnosis; it would have been well documented in the file.  The claims file also shows that his spine was normal on subsequent examination conducted during service and the Veteran reported no recurrent back pain throughout this service with the National Guard.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for PTSD and a low back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2) (West 2014); (24); 38 C.F.R. § 3.6(a) (2014).

To establish status as a "Veteran" based upon a period of active duty for ACDUTRA, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) (2012); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The National Personnel Records Center (NPRC) responded to the RO and the AMC that all service treatment records on file had already been mailed to the VA.  

The NPRC also noted that the Veteran performed no active duty other than for training purposes.

The Veteran's personnel records show that the Veteran participated in National Guard drills in 1979.   

A May 1984, April 1987, September 1993, Report of Medical Examination all show a normal spine examination. 

In the Reports of Medical History dated in May 1984, April 1987, September 1993 show that the Veteran specifically reported no recurrent back pain.

A March 1997 service treatment record notes that Veteran injured his head when a wrench fell on his forehead by accident.  The laceration to the Veteran's forehead were approved as happening "In Line of Duty".

The Veteran's personnel records show that he was discharged from the Army National Guard of Rhode Island and the Reserve of the Army in July 1999.

In an Application for Review of Discharge of Dismissal from the Armed forces of the United States, the Veteran reported that he had a problem with his back and hurt his back in the Army National Guard.  This document is not dated and was submitted in March 2005.

In a January 2006 treatment records from The Providence Center, the Veteran reported that his mental health problems began when he separated from the mother of one of his children four years ago.  He also reported that his PTSD started when he had a fire in his home.  The treating nurse found that the Veteran had a poor memory, was a poor historian and had poor concentration.  He was diagnosed with alcohol dependence, cocaine abuse in short term remission, cannabis abuse in short term remission, rule out alcohol induced dementia and rule out PTSD.

In a January 2006 report from The Providence Center, a physician described that the Veteran reported increased depression and flashbacks and intrusive memories since the fire in December 2004.  The Veteran also lost a friend in the Station nightclub fire which has been making him more depressed and brought back memories of the fire in his home.  He was diagnosed with major depression, PTSD, alcohol abuse, cocaine abuse, and cannabis abuse.

In a February 2006 letter, Dr. M. explained that the Veteran was currently being treated for major depression and PTSD.

In a February 2006 treatment record, the Veteran reported that he had been in a motorcycle accident in 1999 at which time he fractured all of his toes of the right foot.

In an April 2006 treatment record from The Providence Center, the Veteran was diagnosed with depression and alcohol abuse, cocaine abuse and cannabis abuse.

In another April 2006 treatment record from The Providence Center, the Veteran was diagnosed with major depression, PTSD, alcohol dependence, cocaine abuse, and cannabis abuse.  

In a May 2006 statement, the Veteran reported that he injured his back at Fort Drum when he fractured his back while riding in a five ton truck.  The Veteran also noted that in term of his PTSD and psychiatric condition, he was hit in the head with a wrench that fell on his head by accident.

An October 2008 MRI noted normal morphologic appearance of the spinal cord with mild broad-based disc bulge the L4-L5 level with mild effacement of the ventral subarachnoid space.  

In a June 2009 treatment record from The Providence Center, the Veteran was diagnosed with major depressive disorder, PTSD, alcohol dependence, cocaine abuse and anxiety disorder not otherwise specified.

In April 2010, the Veteran was afforded a VA psychiatric examination.  The psychologist specifically noted that there were significant differences between what the Veteran's caseworker wrote on the pre-interview statement and what the Veteran reported during the examination.  The psychologist noted for instance that the Veteran reported that he was hit in the head with a wrench in 2005, but the file shows that it happened in March 1997.  The Veteran reports abuse from his father as a child.  The Veteran reported that he injured his back in Fort Drum in 1983 to 1984.  The truck hit several bumps that caused him to fall, and he was sent to the hospital.  The Veteran reported that he worked at a Stop-N-Shop from 1998 to 2000 but stopped working when his friend died at the station fire because he could not handle the extra hours.  The Veteran also said that he got into an argument with his ex-girlfriend and left to live in a place that was burned down in a fire.  He became homeless and has not worked since then.  Psychological testing was done in March 2006 that noted that the Veteran was functioning at a mild mental retardation level.  The psychologist diagnosed the Veteran with PTSD, bipolar disorder, alcohol abuse, tobacco use and obsessive-compulsive disorder.  The psychologist noted that it was possible that the Veteran's self-report is unreliable, although many of the things he reported during the interview are backed-up by file.  The psychologist concluded that the Veteran had a diagnosis of PTSD that is more likely associated with his traumatic childhood experiences and not from service.  The psychologist concluded that it was not possible to determine the onset of the Veteran's bipolar disorder due to the vagueness of his recollection of when the symptoms began. 

In a July 2010 VA treatment record, the Veteran reported chronic back pain but no diagnosis was given for his back.

A September 2010 VA treatment record, the Veteran reported that he injured his back in service and now could not work due to his back problem.  

In a November 2011 treatment record from The Providence Center, trauma and abuse history included physical abuse by his father as a child, a house fire in 2004 and a close friend dying in the Station night club fire.

A May 2012 VA treatment record notes a complaint for back pain.

In May 2012, the Veteran reported that he was receiving benefits for his back disability from Social Security Administration (SSA).

In February 2013, the Veteran was afforded a VA PTSD examination.  The examiner diagnosed the Veteran with alcohol dependence, panic disorder, and major depressive disorder.  The Veteran reported that he believed that his PTSD was due to an incident in service where he was hit in the head with a wrench.  The examiner noted that treatment records show that he began treatment from the Providence VA Medical Center in 2010 and at that time, he reported receiving treatment from The Providence Center five years earlier.  The Veteran reported that he began receiving psychiatric treatment in 2001 for panic attacks and substance abuse.  The examiner noted that the Veteran reported several times that he did not experience significant psychiatric symptoms until he lost a friend in the Station Nightclub fire and then experienced a fire in his own home four to five months later.  He broke up with his girlfriend around the time that he lost his home.  The stressor of waking up in his home when it was on fire did meet the criterion A for PTSD.  The examiner concluded that the Veteran did not have a PTSD diagnosis but instead diagnoses of panic disorder and agoraphobia, major depressive disorder and alcohol dependence.  The Veteran reported that symptoms of panic and depression began in 2001 after losing his friend in the Rhode Island Station fire.  Documentation shows that this fire was in 2003.  Although the Veteran reported that he had a suicide attempt in 2006, this is not documented, and it is unclear what caused this.  The Veteran denied traumatic military stressors but reported that he had been hit in the head with a wrench but describes no psychiatric symptoms associated with this stressor.  The examiner concluded that it was less likely that the veteran's symptoms of Panic Disorder with Agoraphobia, Major Depressive Disorder and Alcohol Dependence in partial remission were caused by or the result of his military service.  

During the January 2013 VA examination for psychiatric disorders, the Veteran reported that he had back problems.

In January 2014, the Veteran was afforded a VA back examination.  He was diagnosed with degenerative arthritis of the spine.  The examiner acknowledged the Veteran's reports that he injured his back while at Fort Drum in the back of a truck and he was taken to the hospital and told that he had fractured a bulging disc.  He reported that he has pain and problems ever since.  He has had many x-rays but no surgery or cortisone injections.  The examiner opined that it was less than likely than not that the Veteran's back condition was related to military service.  She explained that there was no documentation of the Veteran's service treatment records that he injured his lower back in 1979 and because of this, it is less than likely.

In January 2014, a VA psychologist, Dr. H., provided an opinion based on the review of the file.  He noted that the Veteran was recently provided a VA examination in February 2013 by Dr. P., and she reported that the Veteran did not meet the criteria for a PTSD diagnosis.  Dr. P. opined that the Major Depression Disorder is less likely than not caused by the Veteran's military service.  Dr. H. agreed with the results of Dr. P. assessment.  

In April 2014, Dr. H. provided an addendum opinion.  Dr. H. concluded that it was not possible without pure speculation to state that bipolar disorder, major depressive disorder, and panic disorder are associated with the wrench injury during service.  He explained that the Veteran reported several times that he did not experience significant psychiatric symptoms until he lost a friend at the Station Nightclub fire, and had a fire in his own home four to five months later.  He suggested this to be in 2001, but documentation of the fire suggests 2003.  He explained that he became depressed after losing his home, becoming homeless and breaking up with his girlfriend.  Dr. H. also reiterated that he agreed with Dr. P.'s assessment that the Veteran did not meet criteria for a PTSD diagnosis.

Analysis 

Low Back disability

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted.  While the evidence reveals that the Veteran has a diagnosis referable to his back, degenerative arthritis of the spine, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  In this regard, the Board observes that although the Veteran's enlistment examination is not of record, a May 1984, April 1987, September 1993, Report of Medical Examination all show a normal spine examination.  Furthermore, in the Reports of Medical History dated in May 1984, April 1987, and September 1993 all show that the Veteran specifically reported no recurrent back pain.  The Veteran first reported that he injured his back in service in a May 2006 statement.  An October 2008 MRI noted disc bulging.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, there is no evidence of an arthritis diagnosis within a year of separation.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Board does not find that there has been a demonstration of continuity of symptomatology.  As explained below in more detail.  The Veteran was discharged from the National Guard in July 1999.  The Veteran reported no back problems until 2005 or 2006.  The Veteran has also alleged that he injured his back in 1979 or 1983 or 1984, but the Veteran specifically reported no recurrent back pain throughout his military service.  See Reports of Medical History dated in May 1984, April 1987, and September 1993.  For these reasons, the Board finds that there is no demonstration of continuity of symptomatology of a back disability.

AVA examiner has concluded that his back disability is not related to service.  The opinion was based on a complete review of the Veteran's history, interview, and examination.  The examiner specifically acknowledged the Veteran's reports of back injury during service.  In assigning high probative value to this opinion, the Board notes that the examiners reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's assertions to the contrary. 

The Board also acknowledges the Veteran's own assertions that his current back disability is related to service. The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed degenerative arthritis of the spine disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  As discussed, the VA examiner considered the Veteran's description of in-service events and the documented history, but ultimately concluded that the current back disability is not related to service due to the lack of documentation.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider. 

In terms of credibility, the Veteran's statements in May 2006, April 2010, September 2010, and January 2014, after he filed his claim for benefits, are inconsistent with his report of no recurrent back pain in the Reports of Medical History dated in May 1984, April 1987, and September 1993.  This inconsistency leads the Board to the conclusion that his reports made in the course of seeking VA benefits for a low back disability are not credible.  Therefore the Board affords them little probative weight.  

The Veteran has also been inconsistent in other statements regarding his back disability.  The Veteran reported that he injured his back in 1979, but during an April 2010 VA examination, he reported that he injured his back in 1983 to 1984.  In a September 2010 VA treatment record, the Veteran reported that he could not work due to his back disability and was receiving disability benefits due his back disability; however, the records shows that he is receiving Social Security Disability benefits for mental disorders.  These inconsistencies also question whether the back injury even occurred.

Even if the Veteran's statements asserting that his low back disability is related to service were found to be competent, credible and probative, they are still outweighed by the examiners' opinions. The opinions were provided by medical professionals who reviewed the history, interviewed the Veteran and provided opinions supported by rationale. 

In summary, no medical professional has attributed the Veteran's current low back disability to his National Guard service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the record, than on the Veteran's assertions that his current low back disability is related to service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's low back disability, the preponderance of the evidence is against finding that this diagnosed disability is related to any injury or disease in service.  The Board finds that the negative service treatment record and for years following discharge is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).

Psychiatric Disorders

Upon careful consideration of the foregoing evidence, the Board concludes that service connection for psychiatric disorders is not warranted.  The evidence shows contradictory evidence as to whether the Veteran has a diagnosis of PTSD.  The Providence Center noted a diagnosis of PTSD and the April 2010 VA examiner noted a diagnosis of PTSD related to his childhood abuse.  A February 2013 VA examiner found that the Veteran did not meet the criteria for PTSD.  An April 2014 VA psychologist agreed.  It is unclear from The Providence Center records which traumatic event caused the Veteran's PTSD.  Under a section of abuse and trauma, the Center noted childhood abuse history including physical abuse by his father as a child, a house fire in 2004 and a close friend dying in the Station night club fire.  Besides childhood abuse, the other two events have been documented to have occurred after the Veteran's discharge from service.  By the Veteran's own accounts, he relays that his psychiatric symptoms began after the fire in his home, the break-up with his girlfriend and the death of his friend in the Station night club fire, which all occurred after service.  There is no evidence of treatment for mental disorders until after his discharge from service.  The February 2013 VA examiner found that it was less likely than not that the Veteran's symptoms of Panic
Disorder with Agoraphobia, Major Depressive Disorder and Alcohol Dependence in partial remission were caused by or the result of his military service.  After weighing the evidence, the Board finds that the Veteran's diagnosis of PTSD and his other psychological disorders began after service and are unrelated to service.  Even if the Veteran had PTDS prior to service, there is no indication that he experienced any trauma during service that aggravated this disorder.  Specifically, the Veteran has not reported any trauma that occurred during service.  

Instead, the Veteran claims that his psychiatric disorders are the result of the injury sustained during service when a wrench dropped on his head.  The well-documented injury occurred when a wrench accidently fell on the Veteran.  There is no evidence of assault or any kind of fight that caused this injury.  This incident is well-documented in the file and was approved to have occurred "In Line of Duty".  The question becomes whether there is evidence linking this accident to the Veteran's currently diagnosed psychiatric disorders.

The April 2014 VA examiner did not find that his current psychiatric disorder were related to the incident in service when the wrench fell on his head as the Veteran described no psychiatric symptoms associated with this stressor.  As to his other psychiatric diagnoses, the April 2014 VA psychologist further concluded that it was not possible without pure speculation to state that bipolar disorder, major depressive disorder, and panic disorder are associated with the wrench injury during service.  He explained that the Veteran reported several times that he did not experience significant psychiatric symptoms until he lost a friend at the Station Nightclub fire, and had a fire in his own home four to five months later.  He suggested this to be in 2001, but documentation of the fire suggests 2003.  He explained that he became depressed after losing his home, becoming homeless and breaking up with his girlfriend.  The Board thus finds the February 2013 and April 2014 opinions to be of greater probative value than the Veteran's unsupported assertions to the contrary. 

The Board acknowledges the Veteran's own assertions that the claims psychiatric disabilities are related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any current psychiatric disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

As discussed, the February 2013 and April 2014 psychologists considered the Veteran's description of in-service events and the documented history, but concluded that the claimed psychiatric disorders were unrelated to the incident in service and, in fact, began after service and were related to incidents that occurred after service.  The April 2010 examiner concluded that the Veteran had a diagnosis of PTSD that was due to childhood abuse.  The Veteran reported no traumatic events during service that could be seen as aggravating the Veteran's possible PTSD.  The accident that occurred in service is considered to have occurred "In Line of Duty" and is not in dispute; however, besides the Veteran's statements, there is no evidence linking this current psychiatric problems to this incident.  

In summary, no medical professional has attributed the Veteran's claimed psychiatric disabilities to service.  In that regard, the Board places much more weight on the opinion of the competent VA psychologists who reviewed the history and provided opinions supported by a rationale rather than on the lay statements. 

The Board acknowledges that the Veteran is now service-connected for migraine headaches, tinnitus, scarring of his forehead and hearing loss.  The Veteran has not alleged nor does the record show that his psychiatric disabilities are due to his service-connected migraine disability or any other service-connected disability.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's psychiatric disability, it does not contain reliable evidence which relates these disabilities to any injury or disease in service.  The Board finds that the negative findings during examinations while in the National Guard is more probative than the Veteran's more recent statements with respect to claimed psychiatric disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's claims psychiatric disabilities are not considered a psychoses.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.384(e).  Therefore, since his psychiatric disabilities are not listed in 3.309(a), 3.303(b) does not apply.

Absent credible and competent lay or medical evidence relating the claimed disability to service, the Board concludes that the claims of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert; 38 C.F.R. § 3.102 (2012). 

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


